Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 7/13/2022 are considered and entered into record. Claim 4 is amended. New claims 18-20 are added. Claims 1-20 are pending in the instant application. 

	
Election without traverse
3.		Applicant’s election without traverse of Group I; and species election: a) Third modified IgG heavy chain constant region as the “binding activity of antibody” species, in the reply filed on 13 July 2022, is acknowledged. Applicant did not present an election of “polypeptide” species corresponding to Group II (non-elected) invention. 
4.		Upon reconsideration, the species election requirement for “binding activity of antibody” and “polypeptide” are withdrawn. The elected “Third modified IgG heavy chain constant region” will be rejoined with species (b) and (c), and considered for instant examination. 
5.		Applicant traverses stating that the examination is not conducted pursuant to MPEP § 821.04 guidelines. Applicant’s argument is directing to the rejoinder requirement. Applicant is reminded that, upon allowance, the product used in the claimed method will be rejoined to the examined Invention.  However, until an elected method claim is found allowable, an otherwise proper restriction requirement between product claims and process claims should be maintained (In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b), 1184 O.G. 86 March 26, 1996).
 


6.		The requirement is still deemed proper and is therefore made FINAL.
7.		Claims 10-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2022.
	NOTE: New claim 20 recites “the method of claim 19”. It is noted that claim 19 is a product claim. Claim 20 is clearly intended to be included in Group II, as Applicant’s remarks state that Applicant elects Group I, “represented by claims 1-9, 18 and 19” (Remarks, para 3). 
8.		Claims 1-9 and 18-19, drawn to an antibody that specifically binds to a first modified IgG heavy chain constant region, are being considered for examination in the instant application.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.		Claim 3-6, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.		The term "substantially does not bind" in claims 3, 4, 18 and 19 is a relative term which renders the claim indefinite.  The term "substantially does not bind " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially does not bind” does not clearly convey the meaning in context with the present claims. Examiner is not sure whether the term means “does not bind” or “slightly binds”. Appropriate clarification is required. 
13.		 The phrase “fourth modified IgG heavy chain constant region” in claims 6 is rejected as being indefinite. There is insufficient antecedent basis for this limitation in the claim as there is no recitation of “fourth modified IgG heavy chain constant region" in claim 4. Appropriate correction is required.
14.		Claim 5 is rejected as depending from an indefinite base claim.
	 

Claim Rejections - 35 USC § 112-Written description
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.		Claims 1-9 and 18-19 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the invention. 
18.		The claims are directed to an antibody that specifically binds to a first modified human IgG heavy chain constant region, which lacks glycine at position 446 and lysine at position 447, an amino acid at position 445 remains (claim 1), and is not amidated (claim 2), wherein the binding activity is detectable in an enzyme linked immunoassay (claim 7). The claims recite that the antibody does not substantially bind to a: second modified human IgG heavy chain constant region, which lacks glycine at position 446 and lysine at position 447, an amino acid at position 445 remains and is amidated (claim 3), wherein the binding activity is below the detection limit in an enzyme linked immunoassay (claim 5); a third modified or non-modified human IgG heavy chain constant region, wherein amino acids at positions 445, 446 and 447 remain (claim 4), and the binding activity is selected from those recited in claim 6; a fourth modified human IgG heavy chain constant region, which lacks lysine at position 447, and an amino acid at position 445 and 446 remain (claims 18, 19). The claims also recite that the antibody that specifically binds to a first modified human IgG heavy chain constant region competes for binding with an antibody comprising HVRH1-HVRH3 comprising SEQ ID NOs: 2-4, and HVRL1-HVRL3 comprising SEQ ID NOs: 6-8 (claim 8), and binds to the same epitope as said antibody (claim 9).
19.		The instant specification teaches that various types of engineered Fc modifications are introduced to improve the function of therapeutic antibodies (para 0003), and that the heterogeneity of therapeutic antibodies such as proline amidation, causes difficulties in their production and quality control (para 0004). The specification teaches modified IgG heavy chain constant region originating from a human IgG heavy chain constant region, wherein the modified IgG lacks both glycine and lysine residues in positions 446 and 447 respectively, and retains the amino acid in position 445 as non-amidated; such modified IgGs are referred to as IgG delta-GK or “delta-GK” (paras 0009, 0030). The specification also teaches that an antibody specifically binding or is capable of binding to a specific type of modified IgG heavy chain constant region, “is useful as a detection, capturing or diagnostic agent in targeting the modified IgG heavy chain constant region” (para 0013).The specification adds that the binding of the antibody is below the detection limit or is not substantial - to a second modified IgG heavy chain constant region having the amino acid at position 445 amidated, a third modified IgG heavy chain constant region with no deletions in the C-terminus or is non-modified, and a fourth modified IgG heavy chain constant region comprising deletion of lysine or “delta-K” (para 0031, 0033, 0035). The specification teaches the derivation of the YG55 monoclonal antibody by the screening of antibodies of the invention, wherein YG55 comprises the HVR (CDR) sequences as recited in instant claims 8 and 9 (para 0040-0041; Table 1). Examples 2-3 teach the generation of anti-delta-GK antibodies, the specific binding by ELISA, and epitope mapping of YG55 (para 0072-0077; Figure 3). The specification also teaches that antibodies that bind to a particular antigen can be obtained by screening a library of complementary VL or VH domains (para 0018).
20.		However, the specification does not teach functional or structural characteristics of all antibodies that would specifically bind to a first modified IgG heavy chain constant region and substantially not bind to a second, third, fourth modified, and a non-modified IgG heavy chain constant region having the recited features. The specification also does not teach the structural characteristics of antibodies that would compete for binding or bind to the same epitope as an antibody having the recited HVR sequences in claims 8 and 9. The brief description in the specification of one anti-delta-GK antibody (YG55), is not adequate written description of an entire genus of functionally equivalent antibodies. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  However, in this case, the specification has not shown a relationship between the structure, function, or properties of the claimed genus of antibody binding to the modified IgG heavy chain constant region or anti-delta-GK antibodies. There is not even identification of any particular portion of the structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
21.		Antibodies are quite diverse in their structure, at least within the CDRs. The only antibody binding to the modified IgG heavy chain constant region or anti-delta-GK antibody YG55 disclosed and stated above cannot possibly be representative of the genus of antibodies that a) compete for binding to the same epitope, b) specifically bind a first modified IgG heavy chain constant region, and c) not substantially bind to second, third, fourth modified and non-modified IgG heavy chain constant regions; as it is a staggeringly large genus, given the number of possible permutations of amino acids in CDRs that could be encompassed by the claims. Note that in AbbVie v Janssen (App. No. 2013-1338, -1346 (Fed. Cir., July 1, 2014)), the court held that even though applicant was in possession of 300 different antibodies, those had all been derived from a single parent antibody, and the applicant was not in possession of the genus of antibodies that were encompassed by the claim. Furthermore, Amgen v Sanofi (2017 U.S. App.LEXIS 19416 (Fed. Cir. Oct. 5, 2017) indicated that a description of an epitope, or an antigen, for describing a claim to an antibody is not a proper legal test --- essentially it runs afoul of 35 USC 112, first paragraph, by allowing the inventor to describe something other than the invention when claiming an antibody.
22.		The specification further adds that the antibodies that bind to a particular antigen can be obtained by screening a library of complementary VL or VH domains (para 0018). The situation is analogous to the decision in the University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004), wherein the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 USC § 112(a), first paragraph. 
23.		Applicant has claimed a broad genus of antibodies only by function. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function MPEP 2163. The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
24.		Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
25.		With the exception of YG55 antibody as a representative of anti-delta-GK antibody having the binding properties as instantly claimed, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or production.  Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
26.		One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  
27.		Therefore, the claims do not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	

Claim Rejection - 35 USC § 103
28.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
29.		Claims 1-9 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Deshpande et al WO 2014/078475, 5/22/2014 (IDS) in view of Igawa et al US PGPB 20110076275, 3/31/2011 (IDS).
30.		The claims are directed to an antibody that specifically binds to a first modified human IgG heavy chain constant region, which lacks glycine at position 446 and lysine at position 447, an amino acid at position 445 remains (claim 1), and is not amidated (claim 2), wherein the binding activity is detectable in an enzyme linked immunoassay (claim 7). The claims recite that the antibody does not substantially bind to a: second modified human IgG heavy chain constant region, which lacks glycine at position 446 and lysine at position 447, an amino acid at position 445 remains and is amidated (claim 3), wherein the binding activity is below the detection limit in an enzyme linked immunoassay (claim 5); a third modified or non-modified human IgG heavy chain constant region, wherein amino acids at positions 445, 446 and 447 remain (claim 4), and the binding activity is selected from those recited in claim 6; a fourth modified human IgG heavy chain constant region, which lacks lysine at position 447, and an amino acid at position 445 and 446 remain (claims 18, 19). The claims also recite that the antibody that specifically binds to a first modified human IgG heavy chain constant region competes for binding with an antibody comprising HVRH1-HVRH3 comprising SEQ ID NOs: 2-4, and HVRL1-HVRL3 comprising SEQ ID NOs: 6-8 (claim 8), and binds to the same epitope as said antibody (claim 9).
31.		Deshpande et al teach Fc specific antibodies and modified Fc (Fc*) specific antibodies (Example 14, para 00174, 00175), wherein the Fc* specific antibodies do not bind to wild type human Fc (non-modified Fc). The reference teaches antigen binding proteins that can bind to proteins having a modified immunoglobulin CH3 domain (Abstract), wherein the protein is an antibody of the IgG group (para 0012) or human Fc (para 0014). The reference teaches that capture molecules can be an antibody, such as an anti-immunoglobulin antibody or anti-Fc* antibody (para 0016, 0019), and detection of binding can be accomplished by standard techniques known in the art (para 0026). In one embodiment, the reference teaches the binding of an antigen binding protein to a substituted human Fc having substitution at positions 435 and 436 residues in the EU numbering system (para 0049). It is noted that the human Fc region is the C-terminal region of IgG heavy chain (para 0017 of specification). Deshpande et al teach the screening of antibodies for binding to Fc or Fc* (modified or unmodified Fc) (para 00175), and characterizes an antibody that binds to the same epitope as an antibody binding a substituted Fc domain (claim 11) (Note that SEQ ID NOs 27-31 recited in claim 11 are associated ScFv fusion protein or antibody that binds a modified Fc*– para 0063). 
32.		Deshpande et al do not teach modifications at positions 446 and 447 as recited in instant claims.
33.		Igawa et al teach the construction of a heavy chain C-terminal ΔGK antibody by deleting lysine and glycine at positions 447 and 446 respectively according to the EU numbering system (Example 9, para 1267, 1269, 1279). The reference teaches that assessment is made to obtain suppression of amidation by deleting the two amino acids, wherein such modification would result in reducing "C-terminal heterogeneity" (para 1268), thereby suggesting a preference towards achieving non-amidation of a C-terminal amino group. A skilled person of art would obviously conceive the idea of generating antibodies specific to C-terminal amidated or non-amidated ΔGK antibody, to evaluate the degree of C-terminal amidation of the antibody. Since Igawa et al is silent with regards to position 445, the reference inherently does not contemplate a change in this position, i.e. the amino acid in this position remains. Igawa et al also teach modification of lysine to control pharmacokinetic properties (para 0386-0388, 0390) (instant claims 1, 2, 18, 19). The reference teaches that binding activity can be tested (detected) using known methods like enzyme immunoassay or enzyme-linked immunosorbent assay (para 0349, 0399) (instant claims 5-7). Even though Igawa et al do not teach an antibody specific to ΔGK antibody, the reference teaches that expression level of modified protein or antibodies can be determined (para 0010), indicating a use of antibodies to the protein. Additionally, Igawa et al teach determining binding activity using enzyme immunoassay, which would require the use of a specific test antibody to ΔGK antibody (para 0402).
34.		Igawa et al do not teach that binding activity of the antibody to the recited IgG heavy chain constant region is below the detection limit (as in claims 5, 6). However, the reference explicitly teaches that binding activity can be tested by enzyme immunoassay. The differences between the claimed recitation and the prior art teaching appears to be one of optimization of conditions of assay including antigen protein constructs, such as optimizing the heterogeneity of the modified Fc. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the immunoassay parameters to arrive at the detection end points recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. 
35.		Deshpande et al or Igawa et al do not teach that the antibody competes for binding or binds to the same epitope as an antibody with HVRs as recited in claims 8 and 9. However, because Igawa et al teach the structural features of the modified IgG heavy chain constant region (to which instant antibody binds), which is the same as instant claim 1, it would be inherent that antibodies binding to the modified IgG would compete and bind to the same epitope as the recited antibody, absent evidence to the contrary.  
36.		Deshpande et al or Igawa et al do not state first, second, third, fourth IgG heavy chain constant regions (as recited in instant claims 1-4, 18, 19). However, the combined teachings clearly contemplate the modifications (G446, K447, no change in position 445, non-modified or wild-type, amidation or no amidation).  
37.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the antibody binding to Fc or Fc* having different binding specificities as taught by Deshpande et al, by considering antibodies to heavy chain C-terminal ΔGK antibody in view of the teachings of Igawa et al. The person of ordinary skill would have been motivated to generate antibodies to ΔGK antibody to evaluate the degree of C-terminal amidation of the antibody, as suppression of amidation of C-terminal amino group is required for antibody pharmaceutical development (Igawa et al, para 1268). The person of ordinary skill would have expected reasonable success because modification of Fc region by antibody engineering for improved therapeutics, was known and actively investigated, at the time of filing of the instant invention.
38.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Sequence search analysis:
39.		All recited HVR sequences of claims 8 and 9 have been searched. The prior art does not teach an antibody comprising SEQ ID NOs: 2-4 and 6-8. The only reference of the antibody sequences as presently claimed has been disclosed in related application/s from which the instant Application derives priority, and postdated related applications (17/438,496, 17/603,821 and 16/652,707).
	
Conclusion

40.         	No claims are allowed.		
41.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
42.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
43.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
16 November 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699